 


109 HR 1613 IH: Healthy Early Education Workforce Act
U.S. House of Representatives
2005-04-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1613 
IN THE HOUSE OF REPRESENTATIVES 
 
April 13, 2005 
Mr. Kennedy of Rhode Island (for himself, Mr. Frank of Massachusetts, Mr. Hinchey, Ms. Millender-McDonald, Ms. Lee, Ms. Jackson-Lee of Texas, Mr. George Miller of California, Mr. McDermott, Mr. Grijalva, Ms. Linda T. Sánchez of California, Mr. Owens, Ms. Woolsey, Mr. Kucinich, Mr. Platts, Mr. Abercrombie, Mr. Wexler, Mrs. Lowey, Mr. Higgins, Mr. Hinojosa, and Mr. Serrano) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend the Public Health Service Act to authorize formula grants to States to provide access to affordable health insurance for certain child care providers and staff, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Healthy Early Education Workforce Act. 
2.Block grants regarding affordable health insurance for child care providersTitle XIX of the Public Health Service Act is amended by adding at the end the following: 
 
DBlock grants regarding affordable health insurance for child care providers 
1981.Formula grants to StatesFor the purpose described in section 1982(a), the Secretary shall make an allotment each fiscal year for each State that submits an application in accordance with section 1983 in an amount determined in accordance with section 1984. 
1982.Funding agreements 
(a)PurposeA funding agreement for a grant under section 1981 is that the State involved will expend the grant only for the purpose of providing access to affordable health benefits coverage for— 
(1)eligible child care providers and the staff of such providers; and 
(2)at the discretion of the State involved, the spouses, domestic partners, and dependents (as those terms are defined by the State) of such providers and staff. 
(b)Permissible activitiesA funding agreement for a grant under section 1981 is that the State involved, in carrying out the purpose described in subsection (a), may opt to use the grant for any of the following: 
(1)To reimburse an employer or individual described in subsection (a) for their share (or a portion thereof) of the premiums or other costs for coverage under group or individual health plans. 
(2)To offset the cost of enrolling individuals described in subsection (a) in public health benefits plans, such as the medicaid program under title XIX of the Social Security Act, the State Children’s Health Insurance Program under title XXI of such Act, or public employee health benefit plans. 
(3)To otherwise subsidize the cost of health benefits coverage for individuals described in subsection (a). 
(c)Limiting criteriaA funding agreement for a grant under section 1981 is that the State involved may establish criteria to limit the providers and staff described in subsection (a)(1) who may receive assistance under the grant. 
(d)PriorityA funding agreement for a grant under section 1981 is that the State involved will give— 
(1)highest priority to— 
(A)eligible child care providers and the staff of such providers that meet any applicable criteria established in accordance with subsection (c) and received assistance under this part during the previous fiscal year; and 
(B)at the State’s discretion, the spouses, domestic partners, and dependents of such providers and staff; and 
(2)second highest priority to— 
(A)eligible child care providers that meet any applicable criteria established in accordance with subsection (c) and— 
(i)as part of a statewide tiering system, are designated by a State licensing authority (or an entity acting on the authority’s behalf) as a top-tier child care facility; or 
(ii)have not less than 40 percent enrollment of children who receive governmental financial assistance for the child care involved; 
(B)the staff of such providers; and 
(C)at the State’s discretion, the spouses, domestic partners, and dependents of such providers and staff. 
(e)Matching funds 
(1)In generalWith respect to the costs of carrying out the purpose described in subsection (a), a funding agreement for a grant under section 1981 is that the State involved will make available (directly or through donations from public or private entities) non-Federal contributions toward such costs in an amount that is not less than 50 percent of such costs. 
(2)Determination of amount contributedNon-Federal contributions under paragraph (1) may be in cash or in kind, fairly evaluated, including plant, equipment, or services. Amounts provided by the Federal Government, or services assisted or subsidized to any significant extent by the Federal Government, may not be included in determining the amount of such contributions. 
(f)Supplement not supplantAmounts provided to a State under this part shall be used to supplement and not supplant other Federal, State, and local public funds provided for activities under this part. 
1983.ApplicationFor purposes of section 1981, an application for a grant for a fiscal year is in accordance with this section if— 
(1)the application is submitted at such time, in such manner, and containing such information as the Secretary may require; 
(2)the application contains each funding agreement that is described in section 1982; and 
(3)with respect to each such funding agreement, the application provides assurances of compliance satisfactory to the Secretary. 
1984.Determination of amount of allotment 
(a)Amounts reserved 
(1)Territories and possessionsThe Secretary shall reserve not to exceed one half of 1 percent of the amount appropriated pursuant to section 1986 in each fiscal year for payments to Guam, American Samoa, the Virgin Islands of the United States, and the Commonwealth of the Northern Mariana Islands to be allotted in accordance with their respective needs. 
(2)Indian tribesThe Secretary shall reserve not less than 1 percent, and not more than 2 percent, of the amount appropriated pursuant to section 1986 in each fiscal year for payments to Indian tribes and tribal organizations, to be allotted in accordance with their respective needs. 
(b)State allotment 
(1)General ruleFrom the remainder of amounts appropriated pursuant to section 1986 for each fiscal year after reservations under subsection (a), the Secretary shall allot to each State an amount equal to the sum of— 
(A)an amount that bears the same ratio to 50 percent of such remainder as the product of the young child factor of the State and the allotment percentage of the State bears to the sum of the corresponding products for all States; and 
(B)an amount that bears the same ratio to 50 percent of such remainder as the product of the school lunch factor of the State and the allotment percentage of the State bears to the sum of the corresponding products for all States. 
(2)Young child factorFor purposes of this subsection, the term young child factor means the ratio of the number of children in the State under 5 years of age to the number of such children in all States as provided by the most recent annual estimates of population in the States by the Census Bureau of the Department of Commerce. 
(3)School lunch factorFor purposes of this subsection, the term school lunch factor means the ratio of the number of children in the State who are receiving free or reduced price lunches under the school lunch program established under the Richard B. Russell National School Lunch Act to the number of such children in all the States as determined annually by the Department of Agriculture. 
(4)Allotment percentage 
(A)In generalThe allotment percentage for a State is determined by dividing the per capita income of all individuals in the United States, by the per capita income of all individuals in the State. 
(B)LimitationsIf an allotment percentage determined under subparagraph (A)— 
(i)exceeds 1.2 percent, then the allotment percentage of that State shall be considered to be 1.2 percent; or 
(ii)is less than 0.8 percent, then the allotment percentage of the State shall be considered to be 0.8 percent. 
(C)Per capita incomeFor purposes of subparagraph (A), per capita income— 
(i)shall be determined at 2-year intervals; 
(ii)shall be applied for the 2-year period beginning on October 1 of the first fiscal year beginning on the date such determination is made; and 
(iii)shall be equal to the average of the annual per capita incomes for the most recent period of 3 consecutive years for which satisfactory data are available from the Department of Commerce at the time such determination is made. 
(c)Allocation of excess fundsTo the extent that all the funds appropriated under section 1986 for a fiscal year and available for allotment in such fiscal year are not otherwise allotted to States because 1 or more States have not submitted an application in accordance with section 1983 for the fiscal year, or because 1 or more States have notified the Secretary that they do not intend to use the full amount of their allotment, such excess shall be allotted among each of the remaining States in proportion to the amount otherwise allotted to such States for the fiscal year without regard to this subsection. 
1985.DefinitionsIn this part: 
(1)The term eligible child care provider means a family child care provider or a center-based child care provider (whether an entity or individual) that is licensed or otherwise regulated under State law and meets all applicable State and local health and safety requirements. 
(2)The term family child care provider means an individual who provides child care services for fewer than 24 hours per day, as the sole caregiver, and in a private residence. 
(3)The terms Indian tribe and tribal organization have the same meaning given such terms in section 4 of the Indian Self-Determination and Education Assistance Act. 
(4) 
(A)Except for purposes of determining allotments under subsections (a) and (b) of section 1984, the term State means each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, Guam, American Samoa, the Virgin Islands of the United States, the Commonwealth of the Northern Mariana Islands, and each Indian tribe or tribal organization. 
(B)For purposes of determining allotments under subsections (a) and (b) of section 1984, the term State means each of the several States, the District of Columbia, and the Commonwealth of Puerto Rico. 
1986.Authorization of appropriationsThere are authorized to be appropriated to the Secretary to carry out this part $200,000,000 for fiscal year 2006, $250,000,000 for fiscal year 2007, $300,000,000 for fiscal year 2008, $400,000,000 for fiscal year 2009, and such sums as may be necessary for fiscal year 2010.. 
3.Evaluation of block grant program by Secretary 
(a)EvaluationThe Secretary of Health and Human Services shall conduct an evaluation of several State programs carried out with grants under part D of title XIX of the Public Health Service Act, representing various approaches to raising the rate of child care workers with health benefits coverage. 
(b)Assessment of impactsIn evaluating State programs under subsection (a), the Secretary may consider any information appropriate to measure the success of the programs, and shall assess the impact of the programs on the following: 
(1)The rate of child care workers with health benefits coverage. 
(2)The rate of child care workers with other benefits coverage, such as paid leave. 
(3)The take-up rate by eligible child care providers. 
(4)The turnover rate in the field. 
(5)The average wages paid. 
(c)ReportNot later than 3 years after the date of enactment of this Act, the Secretary of Health and Human Services shall submit a report to the Congress on the results of the evaluation conducted under subsection (a), together with recommendations for strengthening programs carried out with grants under part D of title XIX of the Public Health Service Act. 
 
